DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 03/02/2021, Applicant, on 06/02/2021, amended claims 1-9, 12, 14, and 16-20. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “Independent claim 1 does not recite a judicial exception and, thus, satisfies Prong One of Revised Step 2A… claim 1 recites a practical application of the judicial exception and, thus, satisfies Prong Two of Revised Step 2A… claim 1 provides a distinct improvement in the technical field of management of ride share systems...” (Remarks 06/02/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method/apparatus for collecting and analyzing information regarding ride/driving service requirements. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the comparing and identifying requirement data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea(s) (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of comparing data, identifying corresponding data, and updating a model/database can be performed by a human (mental process/pen and paper).  The practice of analyzing information and constructing models with set parameters and time constraints can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for service requirements and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a service system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
The Applicant argues that “ Doinoff and Wurster is missing the same elements of claim 1, namely, a request analyzer to identify, based on the comparison, a requirement of the first Response to non-final Office action of March 2, 2021U.S. Serial No. 16/469,191requirements that does not correspond to the defined fields of the first credentials, the alleged Doinoff/Wurster combination is missing those same elements.” (Remarks 06/02/2021)
In response, the Examiner respectfully disagrees. The combination of Doinoff and Wurster teach all the limitations of claim 1. Doinoff teaches the ability to identify data/requirements that do not correspond/missing by identifying ineligible data within a driver and/or when a criteria for a driver is not satisfied . This is evidenced by the following citations: 
Doinoff 0083-0087: “The system may designate a driver to be ineligible upon the occurrence of certain predetermined events. For example, an eligible driver may become ineligible when the driver's booking credits are used, when the driver's availability calendar does not indicate any available dates, when the driver's background check expires, or the like. …claim 14: wherein said processing element is further programmed or adapted to set said driver eligibility indication to an ineligible status when said predetermined eligibility criteria is not satisfied.”	
Additionally, to supplement the teachings of Doinoff, the Examiner relies on Wurster. Wurster further teaches the ability to compare requirements and data points/fields. This is evidenced by the following citations: Wurster 0012: “The reservation inquiry requests a transportation resource with specified features. The transportation resource service provider searches the database for the available transportation resources that match the specified features in the reservation inquiry …0056-0060: FIG. 4 illustrates a data entry screen or home webpage 70 designed for retail customer 50 to use the transportation service system 10 … The data entry boxes or fields allow the user to enter data into system 10. Some fields are general purpose and will accept any data. Other fields accept only predetermined values and may have a pull-down selection menu…In block 84, the customer makes reservation inquiry to the transportation service system 10. The customer may want a limousine for six people. System 10 searches its database and retrieves records that match or closely align with the reservation request. The records for the rental resources in the central database are compared to the reservation inquiry to find matches. In some cases, the system selects records that exactly match the reservation inquiry, i.e., the selected vehicles may have more than the requested features in the reservation inquiry, but the selected vehicles must have at least the features requested in the reservation inquiry. Alternatively, the system may select vehicles that closely align with the reservation inquiry. For example, the customer may have requested a sedan-style stretch limousine. The system will retrieve records for the sedan-style, if any, but may also offer other types of stretch limousines that might accommodate the customer's needs, particularly if the number of hits for an exact match to the original reservation inquiry was low or zero. The customer might favorably consider the alternative choices once he or she sees the whole picture. Screen 70 in FIG. 4 includes the option for the customer to specify exact matches only or whether they want to see other rental resources that closely align with their reservation inquiry.”	One of ordinary skill in the art would agree that the combination of Doinoff and Wurster teach the limitation in question. Both are prior art in the same field, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-8) method 
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are:  extract, from a first natural language phrase of text or audio provided by a first person, first requirements associated with a driving service, the first person to receive the driving service; compare the first requirements to first credentials associated with service providers to provide the driving service, the first credentials stored in a database, the first credentials including a plurality of defined fields; identify, based on the comparison, a requirement of the first requirements that does not correspond to the defined fields of the first credentials; and a communicator to: request from the service providers, first information relating to the requirement; receive second information in response to the request for the first information, the second information relating to the requirement; and update the database with the second information, the second information used to service a second requirement from a second person using the driving service. Independent claims 9 and 16 recite the CRM and method for performing the steps of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to An apparatus… a request analyzer to…A tangible machine-readable storage medium comprising instructions which, when executed, cause a processor to … (as recited in independent claims 1 and 16).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: An apparatus… a request analyzer to…A tangible machine-readable storage medium comprising instructions which, when executed, cause a processor to … (as recited in independent claims 1 and 16) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0074]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of receiving…information/rules is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-8, 10-15, and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-8 “update dynamic selection fields with the first or second information, the dynamic selection fields to facilitate selections of the person or the service providers; send a report to the person, the report formatted based on the requirements and including the second information and profiles for the service providers that provided the second information; select, based on an input from the customer, one or more of the service providers listed in the report to provide the driving service; send a booking report to the person and to one or more of the selected service providers to enable the one or more selected service providers to provide the driving service; wherein the second information includes one or more natural language phrases provided by one or more of the service providers; to extract the second credentials from the one or more natural language phrases; receive the text, audio or second information from one or more resources”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The other dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20090177502 (hereinafter “Doinoff”) et al., in view of U.S. PGPub 20100250292 to (hereinafter “Wurster”) et al.
 As per claim 1, Doinoff teaches an apparatus comprising: a request analyzer to:
extract, from a first natural language phrase of text or audio provided by a first person, first requirements associated with a driving service, the first person to receive the driving service; Doinoff 0057: “FIG. 1, in a computer-based system embodiment, a server 0062: a user database may comprise a customer database 111 and a driver database 113 maintained by, or accessible to, the server computer 101 to store pertinent customer and driver information...0112: FIG. 18, the system may provide the customer with an instruction entry form 1800 to provide additional instructions or comments to a driver. The instruction entry form 1800 may include, for example, an indication of preferred attire for the driver, an entry for the type of event, an entry for the number of passengers, a pickup address, as well as a text entry box for entry of additional comments or instructions for the driver…0130: The remote call service 107 receives the request, and translates the textual message into a voice message. The remote call service 107 dials the driver's telephone number, and plays the voice message.”{Note: Matching first requirements with instruction entries from the customer (entry form 1800) to provide additional instructions (event, address, passengers, etc).}
 …a requirement of the first requirements that does not correspond to the defined fields of the first credentials; Doinoff 0056-0060, claims 1 and 13: “The present invention provides a system and method for matching customers in need of a vehicle driver with drivers, and for managing interaction and payment transactions between customers and drivers…A system data store comprising one or more data storage elements is provided, maintained by or accessible by the server computer 101. The system  …0074: Driver profile information may include, for example, driver identification information (such as the driver's name, gender, age or birthdate, address, email address, telephone, and other contact information), as well as driver qualification information (such as driver's license information including license number and state, valid or expiration dates, endorsements or limitations, and the like), and other information that may be helpful to a customer in selecting a driver for hire (such as language fluency, special services the driver is willing or able to perform, additional personal information, and the like)…0083-0087: The system may designate a driver to be ineligible upon the occurrence of certain predetermined events. For example, an eligible driver may become ineligible when the driver's booking credits are used, when the driver's availability calendar does not indicate any available dates, when the driver's background check expires, or the like. …claim 14: wherein said processing element is further programmed or adapted to set said driver eligibility indication to an ineligible status when said predetermined eligibility criteria is not satisfied.”and a communicator to: 
request from the service providers, first information relating to the requirement; receive second information in response to the request for the first information, the second information relating to the; and update the database with the second information, the second information used to service a second requirement from a second person using the driving service;
Doinoff 0019: “a server computer is provided in communication with a communication interface whereby the server computer is accessible by at least one user terminal, and a system data store configured for storing user data including a plurality of driver profiles and a plurality of customer profiles is provided in communication with the server computer…0067-0089, 0133: Driver login (at 401) may proceed in a conventional manner for user access to a computer system, such as by requiring the driver to submit a username and password to the system for verification and validation….If the driver status indicator 503 indicates an in eligible status, then the driver must purchase additional booking credits, update the background check, or take other action to regain eligibility... a registered driver may access the driver's profile to review, edit or update the driver's profile information…0092-0097: With driver service areas defined by zip codes in which a driver agrees to provide service, customers may enter pick-up and drop-off zip codes to filter a list of available drivers, identifying those drivers with a service area that encompasses the customer pick-up and drop-off points …The ID card 1200 is provided to a registered driver 123 to be presented to a customer upon customer pick-up, for providing verification that the driver 123 is a qualified driver 123 registered in the system… customers 121 may interact with the system to identify available drivers, make booking requests, and to confirm a driver's acceptance of a booking request.”{Note: The art teaches the ability to receive additional requirement information (location) from a second person (driver).} 
Doinoff may not explicitly teach the following. However, Wurster teaches: 
compare the first requirements to first credentials associated with service providers to provide the driving service, the first credentials stored in a database, the first credentials including a plurality of defined fields; identify, based on the comparison…;Wurster 0012: “The reservation inquiry requests a transportation resource with specified features. The transportation resource service provider searches the database for the available transportation resources that match the specified features in the reservation inquiry …0056-0060: FIG. 4 illustrates a data entry screen or home webpage 70 designed for retail customer 50 to use the transportation service system 10 … The data entry boxes or fields allow the user to enter data into system 10. Some fields are general purpose and will accept any data. Other fields accept only predetermined values and may have a pull-down selection menu…In block 84, the customer makes reservation inquiry to the transportation service system 10. The customer may want a limousine for six people. System 10 searches its database and retrieves records that match or closely align with the reservation request. The records for the rental resources in the central database are compared to the reservation inquiry to find matches. In some cases, the system selects records that exactly match the reservation inquiry, i.e., the selected vehicles may have more than the requested features in the reservation inquiry, but the selected vehicles must have at least the features requested in the reservation inquiry. Alternatively, the system may select vehicles that closely align with the reservation inquiry. For example, the customer may FIG. 4 includes the option for the customer to specify exact matches only or whether they want to see other rental resources that closely align with their reservation inquiry.” {Note: The art teaches defined fields (data entry box fields/drop down selections), as well as the reservation inquiry as the fields selected in the reservation inquiry by the user are set/defined. Also the art matches/compares the inquiry with the system records/database.} 
Doinoff and Wurster are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Doinoff with the aforementioned teachings from Wurster with a reasonable expectation of success, by adding steps that allow the software to compare data with the motivation to more efficiently and accurately organize and analyze data [Wurster 0060]. 
 As per claim 2, Doinoff and Wurster teach all the limitations of claim 1. 
 In addition, Doinoff teaches:
wherein the communicator is further to update dynamic selection fields with the first or second information, the dynamic selection fields to facilitate selections of the first person or the service providers;Doinoff 0059: “An additional communication interface, such as a telecommunication interface or remote call service 107, may be provided. A remote call service 107 may be configured to communicate with a user's telephone, cellular telephone, pager, or other telecommunication device 109, for example by generating a voice message and delivering the voice message to the user's telephone communication device 109 as a reminder or indication of a change in system status to prompt the user to log in to the system to check on a current status…0086: an automatic notification (such as a telephone voice message or email message) may be generated and sent to the driver to indicate a change in eligibility status. Thus, drivers are quickly made available of any situation that could prohibit a driver from receiving booking requests.”
As per claim 3, Doinoff and Wurster teach all the limitations of claim 1. 
 In addition, Doinoff teaches:
wherein the communicator is further to electronically send a report to the first person, the report formatted based on the first requirements and including the second information and profiles for the service providers that provided the second information;Doinoff 0114-0117: “Additionally, summary information 2109 of the request is displayed, along with the cost 2111 for booking a driver 123 to service the request…0138-0139: For each of the listed requests, an edit/view control 515 is 
 As per claim 4, Doinoff and Wurster teach all the limitations of claim 3. 
 In addition, Doinoff teaches:
wherein the communicator is further to select, based on an input from the first person, a service provider of the service providers listed in the report to provide the driving service;Doinoff 0019-0020: “a system data store configured for storing user data including a plurality of driver profiles and a plurality of customer profiles is provided in communication with the server computer… receive from the customer a booking request selecting one of the available drivers, add the booking request to a pending booking request list for the selected driver, and generate and forward to the selected driver a voice message indicating receipt of the booking request…0113: Referring to FIG. 21, a list 2101 of available drivers is generated for display to the customer in response to the customer's inquiry (step 1905). For each driver entry 2103 in the list 2101, a profile link 2105 may be provided which the customer may select to view the driver's profile, and a 
 As per claim 5, Doinoff and Wurster teach all the limitations of claim 4. 
 In addition, Doinoff teaches:
wherein the communicator is further to electronically send a booking report to the first person and to service provider to enable the service provider to provide the driving service;Doinoff 0115-0145: “Upon selection of the profile link 2105 for a driver, a driver profile display 2200 is generated and forwarded to the customer's user terminal for display (see FIG. 22), such that the customer may review the driver's profile prior to making a booking request (step 1907)… Once a customer has selected a driver to hire, the customer may enter a booking request (step 1909). Upon receipt of the customer's booking request, the booking request is stored by the system, for example in a booking request list or table 2400 (seen in FIG. 24) in a database accessible to or maintained by the system… the system generates a notification message and forwards the notification message to the driver (step 1913), to alert the driver to the new pending booking request… when a new booking request is received an entry 2501 is made in a reminder table 2500 (seen in FIG. 25) for a scheduled reminder process periodically executed by the system. Thus, as customers place booking requests for a driver, a new reminder entry 2501 is added, or and existing reminder entry 2501 updated, in the reminder table 2500 for the driver (step 2001)… A scheduled process is automatically started by the system to periodically scan the reminder table 2500. 
 As per claim 6, Doinoff and Wurster teach all the limitations of claim 5. 
 In addition, Doinoff teaches:
wherein the second information includes a second natural language phrase provided by a service provider of the service providers;Doinoff 0059: a telecommunication interface or remote call service 107, may be provided. A remote call service 107 may be configured to communicate with a user's telephone, cellular telephone, pager, or other telecommunication device 109, for example by generating a voice message and delivering the voice message to the user's telephone communication device 109 as a reminder or indication of a change in system status to prompt the user to log in to the system to check on a current status …0075: The driver profile may also designate contact information such as a telephone number to be used by the system to deliver automated voice or other notifications to the driver, such as a voice notification to alert the driver of a new booking request …0130: “The remote call service 107 receives the request, and translates the textual message into a voice message. The remote call service 107 dials the driver's telephone number, and plays the voice message.” 
 As per claim 7, Doinoff and Wurster teach all the limitations of claim 6. 
 In addition, Doinoff teaches:
wherein the request analyzer is further to extract second credentials from the second natural language phrase;Doinoff 0133-0140: During a reminder telephone call, the driver may use keys on the telephone (for example press #1 to accept, press #2 to decline) or voice commands to accept or decline a booking request. In such an embodiment, upon receipt of the driver's accept/decline indication, the status of the booking request is updated accordingly by the system (step 2011)… FIG. 5, as booking requests for a driver are received, accepted by the driver, confirmed by the customer, and so forth, the booking requests are displayed on the driver home page 500 according to their status, as drivers log in to the system.”
As per claim 8, Doinoff and Wurster teach all the limitations of claim 1. 
 In addition, Doinoff teaches:
wherein the communicator is to further receive the text, audio or second information from one or more resources in the second information;Doinoff 0068: Driver login (at 401) may proceed in a conventional manner for user access to a computer system, such as by requiring the driver to submit a username and password to the system for verification and validation. For example, the system may generate a WEB page or dialog box or the like for delivery to, and display on, a user computer terminal providing for entry of the driver's username and password to the system.
 As per claim 9, Doinoff discloses a method comprising: 
extracting from a first natural language phrases of text or audio provided by service providers first credentials associated with driving services; Doinoff  0057 states:  “FIG. 1, in a computer-based system embodiment, a server computer 101 is configured for communication with users including  Doinoff  teaches a customer selecting (extract) a driver by clicking "hire a driver” (natural language phrases of text) provided by dd4hire (service providers); figure 3; paragraph [0109]), (dd4hire.com with driver ID (first credential) provides drivers to hire (driving service); figures 3 and 12), the service providers to perform the driving services (drivers (service providers) are provided by dd4hire; figure 3)
extracting, via the processor and based on the comparison, a second requirement does not correspond to the defined fields of the first credentials and that is not stored in the database;Doinoff  teaches processing element is programmed to set driver eligibility indication by filtering drivers with zip code (second requirement) to an ineligible status (not stored in database) when the predetermined eligibility criteria is not satisfied; claim 14; paragraphs [0091-0110]), 
requesting from the service providers, first information relating to the second requirement; Doinoff  teaches customers interact with the system through a user interface (communicator) to identify available (first information) drivers to hire by filtering drivers (service providers) using zip codes (second requirement); figure 3; paragraphs [0019], [0091-0110]);  
receiving second information in response to the request for the first information the second information relating to the second requirement; andDoinoff  teaches registered customers make booking requests with available [0087-0098]), (an ID card (second credential) is provided for driver verification to hire and are filtered using zip codes (second requirement); paragraphs [0091-0110]); 
updating the database with the second information, the second information used to service a third requirement from a first person using the driving services; Doinoff teaches driver availability (first information) is stored in the database in which driver's profile is updated; paragraphs [0089-0094]).Doinoff 0019: “a server computer is provided in communication with a communication interface whereby the server computer is accessible by at least one user terminal, and a system data store configured for storing user data including a plurality of driver profiles and a plurality of customer profiles is provided in communication with the server computer…0067-0089, 0133: Driver login (at 401) may proceed in a conventional manner for user access to a computer system, such as by requiring the driver to submit a username and password to the system for verification and validation….If the driver status indicator 503 indicates an in eligible status, then the driver must purchase additional booking credits, update the background check, or take other action to regain eligibility... a registered driver may access the driver's profile to review, edit or update the driver's profile information…0092-0097: With driver service areas defined by zip codes in which a driver agrees to provide service, customers may enter pick-up and drop-off zip codes to filter a list of available drivers, identifying those drivers with a service area that encompasses the customer pick-up and drop-off points …The ID card 1200 is provided to a registered driver 123 to be presented to a customer upon customer pick-up, for providing verification that the driver 123 is a qualified driver 123 registered in the system… customers 121 may interact with the system to identify available drivers, make booking requests, and to confirm a driver's acceptance of a booking request.”{Note: The art teaches the ability to receive additional requirement information (location) from a second person (driver).} 
Doinoff may not explicitly teach the following. However, Wurster teaches: 
comparing, via a processor, the first credentials with first requirements stored in a database, the first requirements associated with the driving services, the first credentials including a plurality of defined fields;Wurster 0012: “The reservation inquiry requests a transportation resource with specified features. The transportation resource service provider searches the database for the available transportation resources that match the specified features in the reservation inquiry …0056-0060: FIG. 4 illustrates a data entry screen or home webpage 70 designed for retail customer 50 to use the transportation service system 10 … The data entry boxes or fields allow the user to enter data into system 10. Some fields are general purpose and will accept any data. Other fields accept only predetermined values and may have a pull-down selection menu…In block 84, the customer makes reservation inquiry to the transportation service system 10. The customer may want a limousine for six people. System 10 searches its database and retrieves records that match or closely align with the reservation request. The records for the rental resources in the central database are compared to the reservation inquiry to find matches. In some cases, the system selects records that exactly match the reservation inquiry, i.e., the selected vehicles may have more than the requested features in the reservation inquiry, but the selected vehicles must have at least the features requested in the reservation inquiry. Alternatively, the system may select vehicles that closely align with the reservation inquiry. For example, the customer may have requested a sedan-style stretch limousine. The system will retrieve records for the sedan-style, if any, but may also offer other types of stretch limousines that might accommodate the customer's needs, particularly if the number of hits for an exact match to the original reservation inquiry was low or zero. The customer might favorably consider the alternative choices once he or she sees the whole picture. Screen 70 in FIG. 4 includes the option for the customer to specify exact matches only or whether they want to see other rental resources that closely align with their reservation inquiry.” {Note: The art teaches defined fields (data entry box fields/drop down selections), as well as the reservation inquiry as the fields selected in the reservation inquiry by the user are set/defined. Also the art matches/compares the inquiry with the system records/database.} 
Doinoff and Wurster are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the [Wurster 0060]. 
 As per claim 10, Doinoff and Wurster teach all the limitations of claim 9. 
 In addition, Doinoff teaches:
further including updating dynamic selection fields with the first information or second information, the dynamic selection fields to facilitate selections of a person or the service providers, the person to receive a driving service associated with the second requirement;Doinoff 0059: “An additional communication interface, such as a telecommunication interface or remote call service 107, may be provided. A remote call service 107 may be configured to communicate with a user's telephone, cellular telephone, pager, or other telecommunication device 109, for example by generating a voice message and delivering the voice message to the user's telephone communication device 109 as a reminder or indication of a change in system status to prompt the user to log in to the system to check on a current status…0086: an automatic notification (such as a telephone voice message or email message) may be generated and sent to the driver to indicate a change in eligibility status. Thus, drivers are quickly made available of any situation that could prohibit a driver from receiving booking requests.”the person to receive a driving service associated with the second requirement (registered customers (person) make booking requests with available drivers by [0092-0098]).
 Claims 11 and 17 are directed to the method and CRM for performing the apparatus of claim 3 above. Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply. 
 Claims 12 and 18 are directed to the method and CRM for performing the apparatus of claim 5 above. Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply.
 Claims 13 and 19 are directed to the method and CRM for performing the apparatus of claim 6 above. Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply.
 Claims 14 and 20 are directed to the method and CRM for performing the apparatus of claim 7 above.  Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply.
 Claim 15 is directed to the method for performing the apparatus of claim 8 above.  Since Doinoff and Wurster teach the method and CRM, the same art and rationale apply.
 Claims 16 is directed to the CRM for performing the apparatus of claim 1 above.  Since Doinoff and Wurster teach the CRM, the same art and rationale apply.
Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cebon; Peter. IMPROVEMENTS RELATING TO EFFICIENT TRANSPORT, .U.S. PGPub 20120109721A system for handling transport information comprising hardware to receive information, hardware to transmit information and optionally hardware to store information. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 

/Arif Ullah/
Primary Examiner, Art Unit 3683